Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I and SEQ ID No. 52 in the reply filed on 04/19/2022 is acknowledged.  

Status of the Application
	Claims 1-17 are pending.  Claims 1-4, 6-9, 12 and 13 are currently under examination.  Claims 5, 10, 11 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 10/09/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Objections
Claims 3, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saetrom et al. (US Application 20210363525).
The claims are drawn to a saRNA with at least 80% complementarity to SIRT1 having SEQ ID No. 8, wherein the saRNA is single stranded or double stranded and comprises a length of 14-30 nucleotides in length. Th claims are further drawn to the saRNA comprising a 3’ overhang region, modifications and is in a pharmaceutical composition.
Saetrom et al. teach an antisense strand and a sense strand 19 nucleotides in length that are 83% identical to instant SEQ ID No. 52 and 30. See alignment below: SEQ ID NO. 541271 is 83.2% identical to SEQ ID No. 30 which is complementary to instantly claimed SEQ ID No. 52. SEQ ID No. 541272 is 83.2% identical to SEQ ID No. 52.
	
US-17-319-744-541271/c
; Sequence 541271, Application US/17319744
; Publication No. US20210363525A1
; GENERAL INFORMATION:
;  APPLICANT: SAETROM, PAL
;  APPLICANT:  STOVNER, ENDRE BAKKEN
;  TITLE OF INVENTION: SARNA COMPOSITIONS AND METHODS OF USE
;  FILE REFERENCE: 2058.1300USCON
;  CURRENT APPLICATION NUMBER: US/17/319,744
;  CURRENT FILING DATE:  2021-05-13
; SEQ ID NO 541271
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: oligonucleotide
;   FEATURE: 
;   OTHER INFORMATION: Sense strand starting at position 2685 of SEQ ID NO: 318159
US-17-319-744-541271

  Query Match             83.2%;  Score 15.8;  DB 86;  Length 19;
  Best Local Similarity   68.4%;  
  Matches   13;  Conservative    4;  Mismatches    2;  Indels    0;  Gaps    0;

SEQ 52          1 UCUUCCCAGGAGGACAUAU 19
                  :| :||||||||||||: :
Db             19 TCCTCCCAGGAGGACATTT 1  (instant SEQ ID No. 30)


US-17-319-744-541272
; Sequence 541272, Application US/17319744
; Publication No. US20210363525A1
; GENERAL INFORMATION:
;  APPLICANT: SAETROM, PAL
;  APPLICANT:  STOVNER, ENDRE BAKKEN
;  TITLE OF INVENTION: SARNA COMPOSITIONS AND METHODS OF USE
;  FILE REFERENCE: 2058.1300USCON
;  CURRENT APPLICATION NUMBER: US/17/319,744
; SEQ ID NO 541272
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: oligonucleotide
;   FEATURE: 
;   OTHER INFORMATION: Antisense strand to SEQ ID NO: 541271
US-17-319-744-541272

  Query Match             83.2%;  Score 15.8;  DB 86;  Length 19;
  Best Local Similarity   89.5%;  
  Matches   17;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

SEQ 52         1 UCUUCCCAGGAGGACAUAU 19
                 || |||||||||||||| |
Db             1 UCCUCCCAGGAGGACAUUU 19


Instant SEQ ID No. 52 is an antisense strand complementary to claimed SEQ ID No. 8 and therefore the sequences taught by Saetrom et al. would be at least 80% complementary to SEQ ID No. 8.  Saetrom et al. teach individual nucleic acid sequences and therefor meets the limitations of claim 2 drawn to a single-stranded saRNA. Saetrom et al. teach the saRNA can have 3’ overhangs (see para. 0082), each the saRNA can be modified (see para. 0115) and teach compositions comprising said saRNA (see para. 0141).
Thus Saetrom et al. anticipates the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635